   Case 1:20-cr-00021-MN Document 9 Filed 07/28/20 Page 1 of 2 PageID #: 19




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )       Criminal Action No. 20-21-MN
       v.                                    )
                                             )
PENGCHENG LV,                                )
                                             )
               Defendant.                    )


                                 WAIVER OF INDICTMENT

   1. I, PENGCHENG LV, who is accused of committing one count of wire fraud, in violation

of 18 U.S.C. § 1343, being advised of the nature of the charges, the proposed Information, and of

my rights, hereby knowingly, voluntarily, and intelligently waive prosecution by Indictment and

consent that the proceeding may be by Information instead of Indictment.

   2. I understand that (a) unless I waive Indictment, I could not be charged with this offense

unless the Grand Jury found probable cause to believe that I committed the offense and returned

an Indictment; (b) the Grand Jury is composed of at least sixteen, but not more than twenty-three,

lay persons, and at least twelve of those grand jurors must find probable cause to believe that the

defendant committed this offense before an Indictment could be returned; and (c) by waiving

Indictment, the government will be proceeding by a document written by the United States

Attorney and called an Information, and I will be prosecuted on that Information, rather than on

Indictment.

   3. I have read and reviewed with my counsel the charge in the Information, and I am

satisfied that my counsel has properly explained the charge and this waiver to me.

   4. No one has made me any promises or threatened or forced me to waive Indictment.


                                                 1
Case 1:20-cr-00021-MN Document 9 Filed 07/28/20 Page 2 of 2 PageID #: 20




                                  Defendant



                                  Counsel for Defendant



                                  Dated:   05/18/2020




                                   2
